SAMUEL, Judge
(concurring).
I am concerned about the fact that the notice of the conclusion reached at the administrative hearing appears to have been actually delivered to the plaintiff's address as effectively as if it had been sent by certified mail. Under these circumstances, it is questionable that notice by certified mail would be necessary. However, in view of the fact that the record-does not reveal when such delivery was made, there is no evidentiary basis to support the Department’s position that the application for a hearing before the district court was not filed within the required 30 day period.
Accordingly, I respectfully concur.